United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., claiming as widow of T.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________
Appearances:
John Goodwin Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1555
Issued: May 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On May 25, 2010 appellant, through her representative, filed an application for review of
an April 29, 2010 decision of the Office of Workers’ Compensation Programs denying his
occupational disease claim. The appeal was docketed as No. 10-1555. The Board has duly
considered this matter and finds that this case is not in posture for a decision.1
On April 21, 2009 the employee filed an occupational disease claim alleging that he
developed renal cancer as a result of employment-related chemical exposure. The employing
establishment acknowledged that the employee may have been exposed to hazardous levels of
cadmium and other agents, but contested that the exposure caused his cancer.
By decision dated July 1, 2009, the Office denied the employee’s claim due to
insufficient medical evidence. The employee requested an oral hearing and submitted medical
evidence from his treating physician, Dr. Diana Velikova, a Board-certified internist.
1

The Board notes that appellant requested oral argument. Counsel indicated that oral argument was necessary to
present his argument. As discussed infra, the Board agrees with his argument that the case should be remanded for
further development. Appellant’s brief was sufficiently persuasive such that oral argument is unnecessary in this
instance. Consequently, the Board, in its discretion, denies the request for oral argument. See 20 C.F.R. § 501.5(a),
(b) (2009).”

By decision dated January 14, 2010, an Office hearing representative set aside the July 1,
2009 decision and remanded the case for further development, including preparation of a
statement of accepted facts, referral for a second opinion examination with appropriate
specialists and additional testing as necessary. The hearing representative found that
Dr. Velikova’s report was well reasoned and supported a causal relationship.
On remand, the Office forwarded the case file to a district medical adviser (DMA) for
review and an opinion as to whether employment-related chemical exposure caused or
contributed to appellant’s renal cancer. In an April 20, 2010 report, the DMA stated that the
medical reports of record were insufficient to make a determination as to whether a causal
relationship existed. He recommended that the Office obtain a report from a specialist in
occupational diseases, as well as updated records from the treating physician.
By decision dated April 29, 2010, the Office denied the employee’s claim based on the
DMA’s April 20, 2010 report.2
The Board finds this case is not in posture for a decision and must be remanded for
further development of the medical evidence. On January 14, 2010 an Office hearing
representative remanded the case to the Office with specific instructions to obtain a second
opinion from an appropriate specialist. Instead, the Office sent the case to a medical adviser for
review. The Office medical adviser recommended that the Office obtain a report from a
specialist in occupational diseases, as well as updated records from the treating physician. There
is no evidence, however, that the Office made any attempt to obtain such reports or to further
develop the medical evidence in any way. The Board finds that the Office improperly relied on
the DMA’s April 20, 2010 report in its April 29, 2010 decision denying the employee’s claim.
Proceedings under the Federal Employees’ Compensation Act are not adversarial in
nature, nor is the Office a disinterested arbiter. While the claimant has the burden to establish
entitlement to compensation, the Office shares responsibility in the development of the evidence
and has the obligation to see that justice is done.3 Accordingly, once the Office undertakes to
develop the medical evidence further, it has the responsibility to do so in a manner that will
resolve the relevant issues in the case.4 As the Office undertook development of the medical
evidence, it has an obligation to secure a report adequately addressing the relevant issues.5
Moreover, the Office did not comply with the hearing representative’s directive to obtain an
opinion from an appropriate specialist as to whether the employee’s renal cancer was causally
related to chemical exposure in the workplace.

2

The employee passed away sometime after the April 29, 2010 decision of the Office.

3

Russell F. Polhemus, 32 ECAB 1066 (1981).

4

Melvin James, 55 ECAB 406 (2004).

5

See id. (once the Office undertakes to develop the medical evidence further, it has the responsibility to do so in
the proper manner).

2

The Board notes that the employee died sometime after the April 29, 2010 decision of the
Office. The fact that the employee died before his case could be decided, does not obviate the
Office’s obligation to develop the case record.6
On remand, the Office shall obtain a rationalized opinion from a specialist in occupational
diseases in accordance with the instructions of the hearing representative’s January 14, 2010
decision. After this and such other development of the medical evidence as it deems necessary,
the Office shall issue an appropriate decision.
IT IS HEREBY ORDERED THAT the appeal docketed as No. 10-1555 be set aside
and the case remanded to the Office of Workers’ Compensation Programs for action consistent
with the terms of this order.
Issued: May 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

Once the Office has begun an investigation of a claim, it must pursue the evidence as far as reasonably possible.
Edward Schoening, 41 ECAB 277, 282 (1989).

3

